 

EXHIBIT 10.1

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of January 29, 2018, by and among CIBC BANK USA, formerly known as THE
PRIVATEBANK AND TRUST COMPANY (“Lender”), BROADWIND ENERGY, INC., a Delaware
corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois corporation
(“Brad Foote”), BROADWIND TOWERS, INC., a Wisconsin corporation (“Towers”), RED
WOLF COMPANY, LLC, a North Carolina limited liability company (“Red Wolf”),
BROADWIND SERVICES, LLC, a Delaware limited liability company (“Services,” and
collectively with Parent, Brad Foote, Towers and Red Wolf, “Borrowers,” and
each, a “Borrower”).

WITNESSETH:

WHEREAS, Lender and Borrowers have previously entered into that certain Loan and
Security Agreement, dated October 26, 2016, as amended by that certain First
Amendment to Loan and Security Agreement, dated February 10, 2017, as further
amended by that certain Second Amendment to Loan and Security Agreement, dated
March 27, 2017 (as amended, restated, modified or supplemented from time to
time, the “Loan Agreement”); and

WHEREAS, the parties desire to amend the terms of the Loan Agreement as provided
below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and in consideration of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereby covenant and agree as
follows:

1.Definitions.  All capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.

 

2.Waiver.  Borrowers acknowledge and agree that Borrowers have been in violation
of Section 14.1 of the Loan Agreement for failing to comply with the fixed
charge coverage ratio set forth therein as of December 31, 2017 (the “Breached
Covenant”).  Lender hereby waives Borrowers’ failure to comply with the Breached
Covenant.  The foregoing waiver is a waiver of the specific Event of Default
specified herein only and is not, nor should it be construed to be, a waiver of
any other existing or future Events of Default, except as set forth herein,
whether or not similar to the Event of Default specified herein.  The foregoing
waiver shall not constitute a waiver of any rights, powers or privileges of
Lender other than as specifically waived herein, and Lender reserves its right
to exercise all other rights, powers and privileges under the Loan Agreement and
any other Loan Document.

3.Amendment to Loan Agreement. 

(a)The following definitions are hereby added to Section 1.1 of the Loan
Agreement, each in its appropriate alphabetical order:

“Cicero Proceeds shall have the meaning set forth in Section 2.7 hereof.”

“Cicero Reserve shall have the meaning set forth in Section 2.7 hereof.”

“Fixed Charge Coverage Ratio shall have the meaning set forth in Section 14.1
hereof.”

“Year to Date EBITDA shall mean EBITDA as measured from January 1 of the
applicable calendar year through the date of measurement.”

 





--------------------------------------------------------------------------------

 



(b)Subsection (vi) of the definition of “Eligible Inventory” in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

“(vi)it constitutes work-in-progress in an aggregate amount not to exceed
$2,000,000;”

(c)The following section shall be added as Section 2.7 of the Loan Agreement:

“Sale of Real Property.  All proceeds received by any Borrower from the sale of
that certain real property located at 1309 Cicero Ave., Cicero, Illinois 60804
(the “Cicero Proceeds”) shall immediately be used by Borrowers to pay down the
then-outstanding principal balance of the Revolving Loans and all other
Obligations.  Additionally, a reserve shall be established against the Revolving
Loan Availability in an amount equal to the Cicero Proceeds (the “Cicero
Reserve”) until such time as the Fixed Charge Coverage Ratio is less than 1.10
to 1.00.”

(d)Section 14.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“Fixed Charge Coverage.  Borrowers shall not permit the ratio of (i) EBITDA,
less unfinanced Capital Expenditures, less dividends or distributions made by
Borrowers to its shareholders, less payments made by Borrowers in respect of
income or franchise taxes, less management fees paid by Borrowers to any Person,
to (ii) Fixed Charges (the “Fixed Charge Coverage Ratio”), to be less than 1.10
to 1.00: (a) as of June 30, 2018, for the trailing three-month period; (b) as of
September 30, 2018, for the trailing six-month period; (c) as of December 31,
2018, for the trailing nine-month period; and (d) as of March 31, 2019, and as
of the end of each calendar quarter thereafter, for the trailing 12-month
period.”

(e)The following section shall be added as Section 14.2 of the Loan Agreement:

“Minimum EBITDA.  Borrowers shall not permit Year to Date EBITDA to be less than
(i) -$2,000,000, as of January 31, 2018 and February 28, 2018, (ii) -$1,000,000,
as of March 31, 2018, April 30, 2018 and May 31, 2018 and (iii) $2,000,000 as of
June 30, 2018.”

(f)The following section shall be added as Section 14.3 of the Loan Agreement:

“Capital Expenditures.  Borrowers shall not make any unfinanced Capital
Expenditures if, after giving effect to such unfinanced Capital Expenditure, the
aggregate cost of all unfinanced Capital Expenditures would exceed (i)
$1,000,000 for the period beginning January 1, 2018 and ending March 31, 2018,
and (ii) $2,000,000 for the period beginning January 1, 2018 and ending on June
30, 2018.”

4.Representations and Warranties.  Each Borrower represents and warrants as
follows: (a) the execution and delivery of and the performance under this
Amendment is within such Borrower’s power and authority, has been duly
authorized by all requisite action and is not in contravention of any law, any
other agreement made by such Borrower or by which such Borrower’s assets are
bound, except for conflicts with agreements, contracts or other documents which
would not reasonably be expected to have a Material Adverse Effect; (b) this
Amendment (and the Loan Agreement in its entirety) constitutes the legal, valid
and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies; (c) the
representations and warranties of such Borrower set forth in the Loan Documents
are true and correct as of the date hereof (except for representations and
warranties that expressly relate to an earlier date which are true and correct
as of such earlier date); (d) there exists no Event of Default, and no event has
occurred and is continuing which, with the lapse of time or the giving of
notice, or both, would constitute an Event of Default; and (e) such Borrowers
has no defenses to the enforcement of the Loan Agreement or the other Loan
Documents.

5.Reaffirmation.  Except as expressly modified or amended by this Amendment,
each Borrower reaffirms and reconfirms each and all of the warranties,
representations, covenants and agreements of such Borrower under all Loan
Documents to which such Borrower is party.





--------------------------------------------------------------------------------

 



 

6.Release by Borrowers.  Each Borrower hereby releases Lender from any and all
causes of action or claims, whether known or unknown, which such Borrower may
have as of the date hereof for any asserted loss or damages to such Borrower
claimed to be caused by, or arising from, any act or omission to act on the part
of Lender, its shareholders, directors, officers, employees agents or
representatives with respect to the Loan Documents.

7.References.  All references to the Loan Agreement in any future correspondence
or notice shall be deemed to refer to the Loan Agreement as modified by this
Amendment.

8.Ratification.  Except as expressly modified or amended by this Amendment, all
of the terms, covenants and conditions of the Loan Agreement are hereby ratified
and confirmed. 

9.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to principles
of conflicts of laws. 

10.Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be deemed to be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.  Delivery of this
Amendment by facsimile, pdf, or .tif signature by any party shall represent a
valid and binding execution and delivery of this Amendment by such party.

11.JURISDICTION; VENUE.  THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL ACTIONS
OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED
TO THIS AMENDMENT, SHALL BE LITIGATED ONLY IN COURTS HAVING SITUS WITHIN
CHICAGO, ILLINOIS.  EACH PARTY HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION
OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED THEREIN AND WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO TRANSFER THE VENUE OF ANY SUCH LITIGATION.

12.WAIVER OF JURY TRIAL.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

BORROWERS:LENDER:

BROADWIND ENERGY, INC. CIBC BANK USA

By: /s/ Jason Bonfigt     By: /s/ Tom Hunt

Name: Jason BonfigtName: Tom Hunt

Title: Chief Financial OfficerTitle: Managing Director



BRAD FOOTE GEAR WORKS, INC.

By: /s/ Jason Bonfigt

Name: Jason Bonfigt

Title: Chief Financial Officer

 

BROADWIND TOWERS, INC.

By: /s/ Jason Bonfigt

Name: Jason Bonfigt

Title: Chief Financial Officer

 

BROADWIND SERVICES, LLC

By: /s/ Jason Bonfigt

Name: Jason Bonfigt

Title: Chief Financial Officer

 

RED WOLF COMPANY, LLC

By: /s/ Jason Bonfigt

Name: Jason Bonfigt

Title: Chief Financial Officer 

 

 



 

 



--------------------------------------------------------------------------------